Gary, J. This was an action of assumpsit, upon the common counts, tried by the court without a jury. The manager of the business of the appellee, in Chicago, testified that they had supplied the appellant with goods and done work for him. The bookkeeper testified that he presented to, and left with, the appellant a bill for the amount the appellee claimed, $247, and that the appellant said he would pay it when he got his money from the county, which he thought would be in about fifteen days. Ho question was made in the case as to the competency, or admissibility of the testimony of the bookkeeper in relation to the contents of a bill left with the appellant, and to produce which no notice had been given, and no such question could now be made here. The effect of the testimony of both witnesses put together is, that the parties had dealings with each other, and "that the appellant acknowledged that, upon those dealings, he owed $247. The appellees were under no obligation to wait the fifteen days for the payment of money due, and upon a balance ascertained to be due on a liquidation of accounts, the statute allows interest. It is not necessary that there be mutual accounts for liquidation. Haight v. McVeagh, 69 Ill. 624. ■ These views dispose of the points made by the appellant, and the judgment is affirmed. Judgment affirmed.